Citation Nr: 0300608	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  02-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder.

(The issue of entitlement to service connection for 
disorders of the feet will be addressed in a later 
decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
December 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  In 
that decision, the RO denied reopening of a claim for 
service connection for a left eye disorder.  Service 
connection for a left eye disorder had previously been 
denied, most recently in a May 1991 Board decision.

The Board is undertaking additional development of a claim 
for service connection for disorders of the feet, in 
accordance with 38 C.F.R. § 19.9 (2002).  After giving 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  In a May 1991 decision, the Board denied service 
connection for a left eye disorder.

2.  A July 2001 medical opinion added to the record since 
the May 1991 Board decision finds that the veteran's 
current left eye disorder resulted from a condition or 
injury treated during the veteran's service.

3.  Left eye chorioretinitis or left eye injury during 
service resulted in left eye chorioretinal scarring with 
visual field loss.


CONCLUSIONS OF LAW

1.  Evidence submitted since the May 1991 Board decision 
is new and material to the veteran's claim for service 
connection for a left eye disorder; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§ 3.156 (2001).

2.  Left eye chorioretinal scarring with visual field loss 
was incurred in service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Request to Reopen Claim

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 2002).

The RO has denied the veteran's claims for service 
connection for a left eye disorder, and his requests to 
reopen those claims, several times since the veteran's 
separation from service in 1970.  In a May 1991 decision, 
the Board denied the claim for service connection for a 
left eye disorder.  When the Board denies a claim, the 
claim may not be reopened unless new and material evidence 
with respect to that claim is presented or secured.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. 
§ 3.156 (2001).

If the Board determines that new and material evidence has 
been submitted, the case must be reopened and evaluated in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers, which bears directly and substantially 
upon the specific matter under consideration, and which by 
itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The credibility of new evidence is 
assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).

During the pendency of the veteran's appeal, the President 
signed into law the Veteran's Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  The VCAA eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The VCAA provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or 
opinions if necessary.  VA is not required to provide 
assistance to a claimant, however, if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See id.

The VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, that was not previously 
provided to VA, and is necessary to substantiate the 
claim.  As part of that notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See id.  The 
Court has emphasized VA's duty to inform the claimant as 
to what evidence is needed and who is to obtain it.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2002)).  
Except as specifically noted, the new regulations were 
effective November 9, 2000.  The provisions of the 
regulations applicable to attempts to reopen finally 
disallowed claims are effective only for claims received 
on or after August 29, 2001.  Because the Board finds that 
the veteran has submitted new and material evidence, there 
is no need for further assistance in substantiating the 
request to reopen the previously denied claim.

The evidence that was associated with the veteran's claims 
file prior to the May 1991 Board decision includes medical 
records and opinions from service, VA, and private 
sources.  Service medical records show treatment in 
service for central serous type chorioretinitis of the 
left eye, and for an injury to the left eye sustained 
while playing basketball.  After service, physicians found 
that the veteran had pigmentation or scarring of the left 
eye, with visual field loss.  Physicians expressed 
different opinions regarding the origin of the left eye 
impairment.  In 1972, a VA physician wrote that he felt 
that the pathology was developmental.  Opinions received 
from private physicians included a 1972 opinion that the 
disorder was possibly secondary to previous central serous 
retinopathy, a 1988 opinion that it was due to optic nerve 
damage, and another 1988 opinion that it was due to 
central serous chorioretinitis, and was not hereditary.  
In a 1989 hearing at the RO, the veteran reported that he 
was injured during service when a finger was stuck in his 
left eye during a basketball game.

The evidence received since May 1991 includes resubmitted 
service medical records, and a July 2001 statement and 
opinion from a private physician.  That physician opined 
that irreversible visual loss in the veteran's left eye 
was due to a chorioretinal scar, and that the scar was due 
either to previous trauma or to previous central serous 
chorioretinopathy.

The July 2001 medical opinion is new evidence, as it is 
not exactly the same as any of previous opinions regarding 
the veteran's left eye disorder.  That new evidence is 
material, as it bears directly on a matter which was the 
basis for the prior denial of service connection, i.e., 
medical opinion as to whether the current eye disorder is 
related to a disease or injury noted in service.  The new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As new 
and material evidence has been received since the May 1991 
Board decision, the service connection claim is reopened.

II.  Reopened Service Connection Claim on its Merits

Having reopened the veteran's claim for service connection 
for a left eye disorder, the Board will adjudicate that 
claim on its merits.  VA's duties under the VCAA to assist 
and notify the veteran and his representative apply to the 
reopened claim.  In this case, VA has met its duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The veteran's claims file 
contains service medical records, post-service medical 
records and opinions, and the veteran's statements and 
hearing testimony.  As the Board finds herein that the 
assembled evidence is sufficient to support an allowance 
of the claim for service connection for a left eye 
disability, no additional evidence need be obtained.  
Similarly, the allowance of the veteran's claim makes it 
unnecessary to provide any further notice regarding the 
respective responsibilities of VA and the veteran for 
gathering additional evidence.

As noted above, the veteran received medical attention 
during service for central serous type chorioretinitis of 
the left eye and for an injury to the left eye sustained 
while playing basketball.  No eye disorder was noted on 
the report of his service separation examination.  On VA 
examination in January 1972, however, the examiner found a 
left eye disorder, described as possible central macular 
dystrophy.  All subsequent medical records showed a 
continuing left eye disorder, producing progressive visual 
loss.  The evidence of the left eye disorder on 
examination relatively soon after separation from service 
tends to show continuity between the problems reported 
during service and the post-service disorder.

Physicians who have examined the veteran have expressed 
differing opinions regarding the cause of the veteran's 
left eye disorder.  Of the several physicians who have 
commented, however, only one physician has opined that the 
disorder was developmental, while three physicians have 
indicated that the disorder noted after service was 
related to the chorioretinitis or the eye injury reported 
during service.  As none of the medical accounts provide 
explanations of the conclusions reached, none is 
inherently more persuasive than the others.  The evidence 
is favor of incurrence of the disorder during service is 
at least equal to the evidence against it.  Therefore, the 
claim for service connection is granted.


ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for a left eye 
disorder is reopened.

Entitlement to service connection for a left eye 
chorioretinal scar with visual field loss is granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

